Citation Nr: 0931193	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1976.  

This issue was originally decided by the RO in San Diego, 
California in February 2006.  This matter was transferred to 
Denver, Colorado and comes before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

In an April 2006 VA Compensation and Pension Examination, the 
examiner was unable to determine if the Veteran's 
psychological problems were related to his service-connected 
disabilities.  The examiner recommended a psychiatric 
evaluation and opinion to determine if the service connected 
disabilities were related to his service connected low back 
and/or knee disabilities.  The Board refers this issue to the 
RO for further development.  See 38 C.F.R. § 3.157(a) (2008).  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in June 2005and April 
2006.  These letters addressed the notice elements pertinent 
to TDIU claims.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  A March 
2006 and the April 2006 letter also included the provisions 
as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of an October 2008 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The RO also 
attempted to obtain records from the Social Security 
Administration (SSA); however, no records were available.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in September 2005 and April 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that he is unable to work because of his 
service-connected disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).


Initially, the Board notes that the Veteran is currently 
service-connected for lumbosacral strain with degenerative 
joint disease, evaluated as 20 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; and residuals of left knee exostosis 
proximal tibia, evaluated as 10 percent disabling.  The 
combined disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25 (2008).  As the Veteran does not have a service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities with one disability rated 
at 40 percent or higher with a combined rating is 70 percent 
or higher, the criteria for a total disability rating under 
the provisions of 38 C.F.R. § 4.16(a) are not met.  

Additionally, the VA examinations show that the Veteran is 
able to secure or follow a substantially gainful occupation 
in spite of his service connected disabilities.  The Board 
acknowledges the Veteran's testimony that he has been unable 
to work and has not worked since 1992.  The VA Compensation 
and Pension Examination in September 2005; however, shows 
that the Veteran was able to perform light duty capacity 
work.  The examiner opined that the Veteran would not be fit 
for bending, lifting, and carrying heavy objects or doing 
repetitive physically demanding work.  The examiner concluded 
that a light duty position was reasonable for the Veteran.  
Additionally, the VA examiner in April 2006 opined that 
considering the Veteran's low back and knee disability, the 
Veteran would be able to perform sedentary employment.  The 
examiner, however, noted that the Veteran has severe 
psychological issues and his mental health issues would 
certainly impair him from being employed in a gainful 
occupation.  The examiner noted that he could not determine 
if the psychological issues were related to his service-
connected disabilities.  

The Board notes that the Veteran is not service-connected for 
any psychiatric disabilities.  As such, the VA examinations 
do not show that the Veteran is unemployable due solely to 
service connected disabilities.  

In conclusion, the Veteran did not meet the schedular 
requirements for TDIU and the competent medical evidence of 
record does not show that the Veteran is unable to secure or 
follow a substantially gainful occupation solely due to his 
service-connected back and left knee disabilities.  
Therefore, the Veteran's claim for entitlement to a TDIU is 
denied.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


